Citation Nr: 0803733	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-34 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a spine disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for disorders involving 
internal organs and the digestive system.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to April 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has contended that all of his claimed 
disabilities resulted from an explosion in service.  He 
indicated in October 2003 that he incurred a very strong 
blast in service that resulted in a concussion and 
disabilities involving the neck, spine, internal organs, and 
digestive system.

The veteran's service medical records show that in February 
1986, the veteran was seen for what was described as a viral 
syndrome with gastritis.  On September 5, 1986, the veteran 
was a victim of an explosion of an M4 "document" destroyer 
at Marienfelde Radar Station in Berlin, Germany.  He 
sustained multiple abrasions and superficial burns.  The 
veteran spent one night in a hospital.  His diagnoses upon 
discharge were abrasions, multiple, of the head and 
extremities, and burns, chemical, multiple and superficial of 
the lower extremities.  He was also diagnosed with bilateral 
acoustical trauma, for which entitlement to service 
connection for tinnitus was awarded in June 2005.  The 
veteran did not express complaints with regard to his neck, 
spine, internal organs, or digestive system.  No symptoms 
associated with these disorders were noted.  Upon separation, 
the veteran elected not to undergo an examination.

An October 1988 private hospital record shows the veteran 
complained of a stiff neck since that morning.  There had 
been no recent trauma.  The impression was cervical strain, 
and the veteran was given muscle relaxants.

In an April 1994 private medical record, R.A., D.C., 
indicated that the veteran complained of significant 
gastrointestinal distress and a stomach ache.  He also had a 
stiff neck, primarily on the right side.  He experienced 
tingling in his mid-back, primarily on the right side.  As to 
his medical history, the veteran reported the explosion that 
occurred in 1986.  He indicated he was thrown up a hill 
twelve feet and sustained a concussion.  In June 1987, while 
doing construction, a stud wall fell backwards onto him.  
This caused him some low back distress.

In a December 2000 written statement, C.J., D.C., indicated 
that the veteran complained of pain in his low back and neck.  
He experienced flare-ups but had been experiencing similar 
symptoms since 1990.  He noted the explosion in 1986 and the 
construction accident in 1990, when he injured his low back.  
One year following that accident, the veteran developed neck 
pain.  In 1993, he was involved in an automobile accident, 
which resulted in neck injuries.

In a January 2001 private medical record, L.L., M.D., 
indicated that the veteran had chronic neck and back pain.

In a March 2001 private treatment record, D.C., M.D., 
indicated the veteran complained of a ten-year history of 
digestive problems.  Following examination, Dr. C indicated 
he believed the veteran suffered from anorexia.  Dr. C noted 
in a May 2001 treatment record that the veteran had no 
organic etiology for his weight loss.  An eating disorder was 
the assessment.

In a November 2003 written statement, J.D., a friend of the 
veteran, indicated he first learned of the explosion in the 
newspaper.  The veteran had suffered cuts, chemical burns, 
and unconsciousness.

In a February 2004 written statement, B.O., D.C., indicated 
that he first treated the veteran for neck and back pain in 
September 2003.  The veteran stated that it began in 1986 and 
was due to an explosion.  The explosion threw him twenty feet 
up a hill.  He stated that he had a concussion and chemical 
burns.  In 1988, he injured his back while helping a friend 
build his home.  In 1993, he was involved in an automobile 
accident, in which he was rear ended.  The veteran showed 
B.O. his name listed as one of the soldiers injured during 
the 1986 explosion.  B.O. indicated the most important 
information was that the veteran was unconscious for an 
unknown period of time, and that he landed twenty feet up a 
hill.  B.O. opined that the veteran's current diagnoses were 
the result of the veteran's musculoskeletal injuries from the 
explosion in service.

In a June 2005 written statement, S.J., D.C., indicated he 
first treated the veteran in March 2004 for chronic neck and 
back pain and digestive problems.  He stated that they began 
in September 1986 as a result of an explosion.  In 1994, the 
veteran had a thorough neurological examination, which showed 
an imbalance in the functioning of his thalamus and 
cerebellum.  His pattern of neurological disturbance appeared 
to be very consistent with the traumatic events during 
service.

In April 2006 written statements, the veteran's mother and 
girlfriend indicated that he suffered from digestive problems 
and initially sought treatment for neck pain in the fall of 
1987.

Based on the evidence that the veteran incurred a blast 
explosion in service and was treated for gastritis, the Board 
finds that a remand is necessary to determine whether any of 
his claims disorders are related to active service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a VA orthopedic examination to determine 
the nature and likely etiology of current 
neck and spine disorders.  The veteran's 
claims file should be provided to the 
examiner for review.  The examiner should 
indicate the manifestations and diagnoses 
of current disorders.  Thereafter, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's current spine and neck 
disorders began during service or are 
otherwise related to military service, 
including the blast explosion he incurred 
in September 1986.

2.  The RO should schedule the veteran for 
a VA gastrointestinal examination to 
determine the nature and likely etiology 
of any currently diagnosed disorder.  The 
examiner is asked to review the claims 
folder and comment on the following:

a.  Does the veteran have a 
disorder of the gastrointestinal 
system?

b.  If so, is it at least as 
likely as not that the currently 
diagnosed gastrointestinal 
disorder began during service or 
is otherwise related to service?

c.  The examiner is specifically 
asked to address the in-service 
diagnosis of a virus with 
gastritis and to comment on 
whether any currently diagnosed 
gastrointestinal disorder is 
related to the in-service blast 
explosion.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


